Filed 7/8/15 P. v. Norris CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                     G050889

                   v.                                              (Super. Ct. No. R-02309)

RANDY MICHAEL NORRIS,                                              OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Gregg L.
Prickett, Judge. Affirmed.
                   Richard Power, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
                                              *              *               *
              The trial court found Randy Norris violated the terms and conditions of his
postrelease community supervision (PRCS; see Pen. Code, § 3455) and imposed a
sentence of 180 days in custody. Norris appealed, and his appointed counsel filed a brief
under the procedures outlined in People v. Wende (1979) 25 Cal.3d 436 (Wende).
Counsel summarized the facts and procedural history of the case, and cited possible legal
issues, but raised no specific issues, and asked this court to review the record to
determine whether there were any arguable matters. Counsel submitted a declaration
stating he reviewed the entire record and spoke to trial counsel. Counsel advised Norris
he would file a Wende brief, and Norris concurred in the filing of the Wende brief.
Counsel stated he sent Norris the appellate record and was providing Norris with a copy
of the Wende brief. He advised Norris he could personally file a supplemental brief on
his own behalf raising any issues he believed worthy of consideration. Counsel did not
argue against his client or declare the appeal was frivolous. He did not move to withdraw
as counsel, but advised Norris he could ask the court to relieve him as counsel. We gave
Norris 30 days to file a supplemental brief, but he has not responded. We have reviewed
the record, found no arguable issues, and therefore affirm the order.
                        FACTS AND PROCEDURAL HISTORY
              In April 2013, Norris pleaded guilty to receiving stolen property (Pen.
Code, § 496, subd. (a)), evading arrest (Veh. Code, § 2800.2), and driving under the
influence (Veh. Code, § 23152, subd. (a)). He received a two-year prison term, and
authorities released him on PRCS in December 2013. Norris had a string of prior
convictions dating back to 2003 for drug and theft-related conduct.
              In April 2014, the Orange County Probation Department filed a petition
alleging Norris violated the terms and conditions of his PRCS by possessing and using
controlled substances. In June 2014, he admitted the violation and received a 180-day
jail commitment. The court also ordered him to complete a residential drug program.



                                              2
              On August 18, 2014, the probation department filed a second petition
alleging Norris violated PRCS by, failing to cooperate with the probation officer in a plan
for drug and alcohol treatment, and counseling. The trial court conducted a hearing on
the petition October 17, 2014. The court denied Norris’s motion to dismiss the petition
for a violation of due process (see Williams v. Superior Court (2014) 230 Cal.App.4th
636 [parolee entitled to arraignment within 10 days of an arrest for a parole violation, a
probable cause hearing within 15 days, and a final hearing within 45 days]). Norris’s
probation officer, Chris Lopez, testified he directed Norris to enroll and complete a drug
program at the Cooper Fellowship Drug Treatment Program (Cooper Fellowship). Norris
enrolled in the program on July 22, 2014. Lopez received notification from Cooper
Fellowship reflecting Norris had been discharged from the program on August 9, 2014,
for noncompliance. Over defense objections, the court received a report from Cooper
Fellowship detailing the basis for the discharge.
              The court found Norris violated PRCS by failing to complete drug
treatment. The court sentenced Norris to 180 days in custody, with credit for 132 days.
                                      DISCUSSION
              Following the Wende guidelines, we have reviewed counsel’s brief and the
entire appellate record and discern no arguable issue. This includes counsel’s suggestion
we consider whether the trial court properly denied Norris’s motion to dismiss. Norris
has not availed himself of the opportunity to file a supplemental brief (People v.
Kelly (2006) 40 Cal.4th 106, 111 [appellate court must address issues raised personally
by appellant in a Wende proceeding]), nor has he requested to have appellate counsel
relieved. Consequently, we affirm the judgment. (Wende, supra, 25 Cal.3d at p. 443.)




                                             3
                                     DISPOSITION
            The order is affirmed.




                                             ARONSON, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



FYBEL, J.




                                         4